IN THE SUPREME COURT OF THE STATE OF NEVADA


                LEE MICHAEL SCHULTZ,                                    No. 70071
                Petitioner,
                vs.
                THE STATE OF NEVADA,                                            FILED
                Respondent.
                                                                                MAY 0 9 2016
                                                                               TRACE K. LINDEMAN
                                                                            CLERKAI 3 PREME COURT
                                                                           BY     •
                                                                                DEPUTY CLERK


                                      ORDER DENYING PETITION
                            This is a pro se petition for extraordinary relief. Petitioner
                challenges the validity of his conviction and the proceedings relating to his
                conviction. We have reviewed the documents submitted in this matter,
                and without deciding upon the merits of any claims raised therein, we
                decline to exercise original jurisdiction in this matter. Accordingly, we
                            ORDER the petition DENIED.




                                         Hardesty



                Saitta                                      Pickering




                cc: Lee Michael Schultz
                     Attorney General/Carson City
                     Clark County District Attorney
                      Eighth District Court Clerk


SUPREME COURT
        OF
     NEVADA


(0) i947A